Citation Nr: 1101089	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  06-17 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to July 
1982, and from November 1990 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a sleep disorder.  
When this case was previously before the Board in June 2009, it 
was remanded for additional development of the record.  As the 
requested actions have been completed to the extent possible, the 
case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  The Veteran's accounts of experiencing insomnia since his 
service in the Persian Gulf are not credible.

3.  A sleep disorder, manifested by insomnia, was not present 
during service or manifested for several years thereafter, is not 
otherwise related to service, and is not shown to be a qualifying 
chronic disability related to service in the Persian Gulf.


CONCLUSION OF LAW

A sleep disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between a veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a November 2005 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  The statement of the case issued in 
April 2006 informed the Veteran of the evidence needed to 
establish a disability rating and effective date for the claim on 
appeal.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records and VA medical records.  The Board notes the Veteran 
failed to report for a VA examination scheduled in December 2009.

As discussed above, the appellant was notified and made aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the allocation 
of responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by submitting evidence and providing argument.  
Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability may be 
service connected, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than December 31, 
2011, and by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  A 
"qualifying chronic disability" has been defined to mean a 
chronic disability resulting from any of the following (or any 
combination of the following):  (1) an undiagnosed illness; (2) 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms (specifically chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any 
other illness the Secretary determines meets the criteria of a 
medically unexplained chronic multisymptom illnesses); or (3) any 
diagnosed illness that the Secretary determines warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and signs 
and has features such as fatigue, pain, disability out of 
proportion to physical findings, and inconsistent demonstration 
of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii). 
Chronic multisymptom illnesses of partially understood etiology 
and pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6-month period 
of chronicity is measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an undiagnosed 
illness or a medically unexplained chronic multisymptom illness 
include, but are not limited to the following:  fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint pain; 
neurologic signs or symptoms; neuropsychological signs or 
symptoms; signs or symptoms involving the respiratory system 
(upper or lower); sleep disturbances; gastrointestinal signs or 
symptoms; cardiovascular signs or symptoms; abnormal weight loss; 
and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
or (2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between a veteran's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of a 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

The evidence establishes that the Veteran served in the Persian 
Gulf from January to May 1991.  He argues he has sleep problems, 
to include as being due to undiagnosed illness.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  In his 
claim for service connection submitted in September 2005, the 
Veteran stated he started to have sleep problems upon his return 
from the Persian Gulf.  In a statement dated November 2005, the 
Veteran alleged he was a nuclear, biological and chemical NCO, 
and that he had to be up continuously to decode chemical downwind 
messages and advise the company commander on the necessary action 
to take.  He relates he would nap for a few minutes and then wake 
up due to the stress.  He maintains the problems continued upon 
his return to civilian life and have persisted to the present.  
He stated he went to his physician in 1997 and was given sleep 
medication.

VA outpatient treatment records disclose the Veteran was referred 
to psychiatry in March 1997 for insomnia.  He was seen in October 
1999 and complained of insomnia since his return from the war.  
He denied symptoms of depression.  He indicated he had experience 
trouble maintaining sleep for two years.  The assessment was 
insomnia.  Medication was prescribed.  A past medical history of 
insomnia was noted in December 2003.  The Veteran reported he 
still had episodes of frequent wakefulness.  He said he had 
disturbed sleep patterns, as evidenced by difficulty falling 
asleep when seen in February 2005.

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence of 
record.  The service treatment records from both periods of 
service are negative for complaints or findings pertaining to a 
sleep disorder.  On a report of medical history in June 1991, the 
Veteran denied frequent trouble sleeping.  He was seen that month 
and denied fatigue.  

When he was seen by the VA in August 20000, the Veteran 
complained of insomnia and sleep maintenance problems.  It was 
noted the Veteran drank frequently.  The assessment was insomnia.  
The Veteran attributed his sleep problems to a change in his work 
hours.  

Although the Veteran insists he has experienced insomnia or sleep 
problems since he came back from the Persian Gulf, this is 
inconsistent with the clinical record.  As noted above, he denied 
having any sleep problems the following month. Similarly, he 
described having trouble maintaining sleep for only two years 
when seen in October 1999.  Thus, his allegations lack 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed.Cir.2006) (Board can consider bias in lay evidence and 
conflicting statements of the veteran in weighing credibility); 
see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
(credibility of a witness can be impeached by a showing of 
interest, bias, or inconsistent statements).  Moreover, the Board 
finds the evidence contemporaneous to service to more probative 
and credible than the current contentions of the Veteran 
concerning the onset of his claimed sleep disorder. The Board 
again observes that the Veteran failed to report for the VA 
examination scheduled in December 2009 and thus has based this 
decision on the evidence that is of record.

The Board concludes the medical findings are of greater probative 
value than the Veteran's allegations regarding the onset and 
etiology of any sleep disorder.  The Board finds, accordingly, 
that because the competent evidence fails to establish a link 
between a sleep disorder and service, the preponderance of the 
evidence is against the claim and service connection is denied.


ORDER

Service connection for a sleep disorder is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


